       Case 1:20-cv-00179-DHB-BKE Document 18 Filed 05/03/21 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


ANTHONY DAVILA,                         *
                                        *
       Petitioner,                      *
                                        *        CV   120-179
       v.                               *        (Formerly CR 109-060)
                                        *
UNITED STATES OF AMERICA,               *
                                        *
       Respondent.                      *


                          CERTIFICATE OF APPEALABILITY


       On February 23, 2021, the United States Magistrate Judge

issued      a   Report   and   Recommendation   recommending   dismissal    of

Petitioner Anthony Davila’s petition under 28 U.S.C. § 2255.

Petitioner filed timely objections, which the Court overruled in

its Adoption Order of March 30, 2021.               The captioned case was

closed, and judgment was entered against Petitioner on that same

day.     The Court dismissed Petitioner’s ineffective assistance of

counsel (“IAC”) claims because he has no Sixth Amendment right to

counsel         in   a   revocation   proceeding.       (See    Report     and

Recommendation, Doc. No. 6, at 3-4.)

       On April 14, 2021, the Court received Petitioner’s motion for

leave to file an “addendum exhibit” to his objections.           The motion

to file this exhibit (doc. no. 11) is hereby GRANTED.
    Case 1:20-cv-00179-DHB-BKE Document 18 Filed 05/03/21 Page 2 of 7



     The exhibit is an unrelated case out of the Northern District

of Alabama, wherein the district court held an evidentiary hearing

and then analyzed the § 2255 petitioner’s IAC claims against her

revocation counsel under the Strickland standard. 1       See Wedgeworth

v. United States, 2020 WL 5749983 (N.D. Ala. Sept. 25, 2020).

Petitioner argues that he stands in the same procedural posture as

the petitioner in Wedgeworth; thus, Petitioner essentially claims

that this Court erred in dismissing his IAC claims without holding

a hearing and addressing the merits through a Strickland analysis.

He bases his objection on Federal Rule of Criminal Procedure

32.1(b)(2)(D). 2   Petitioner argues that this provision establishes

a Sixth Amendment right to counsel in revocation proceedings.           He

states, “Petitioner is entitled to ‘[e]ffective assistance of

counsel’ and that right is constitutionally protected by Fed. R.

Crim. P. 32.1(b)(2)(D).”    (Pet.’s Obj., Doc. No. 8, at 12.)




1  Claims for deprivation of the Sixth Amendment right to effective
assistance of counsel are analyzed under the two-part cause and
prejudice standard enunciated in Strickland v. Washington, 466
U.S. 668 (1984).

2 Rule 32.1 provides that a defendant at a revocation hearing is
entitled to “notice of the person’s right to retain counsel or to
request that counsel be appointed if the person cannot obtain
counsel.” Fed. R. Crim. P. 32.1(b)(2)(D) (emphasis added). The
Sixth Circuit has, in dicta, highlighted this provision as an
example of “having a right to notice about the availability of a
right” as distinct from “having a right.” United States v. Dowl,
956 F.3d 904, 908 (6th Cir. 2020) (emphasis in original).

                                   2
    Case 1:20-cv-00179-DHB-BKE Document 18 Filed 05/03/21 Page 3 of 7



     Petitioner     is   correct    that       a   defendant     in    a    revocation

proceeding has certain procedural due process protections, and

those protections are outlined in Rule 32.1(b)(2).                          See United

States v. Roper, 795 F. App’x 785, 792 (11th Cir. 2020).                         Thus, a

defendant   is    entitled   to    “(1)       written   notice    of       the   alleged

violation; (2) disclosure of the evidence against [him]; (3) an

opportunity to appear, present evidence, and question any adverse

witness, unless the court determines that the interest of justice

does not require the witness to appear; (4) notice of the right to

counsel; 3 and (5) an opportunity to make a statement and to present

any information in mitigation.”           See id. (citing Fed. R. Crim. P.

32.1(b)(2)).     The Eleventh Circuit made clear in Roper that these

protections, while “crystallized” in Rule 32.1, are nonetheless

“constitutional     protections,     not       statutory   protections.”             Id.

(citing Morrissey v. Brewer, 408 U.S. 471, 489 (1972) (emphasis in

original)).      Thus, Rule 32.1(b)(2)(D) provides Petitioner with a

“limited Fifth Amendment due process right.”                     See Chambers v.

United States, 2019 WL 2763009, at *2 (W.D. Mich. 2019) (citing

Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973)).                            This right,

however, is not necessarily equivalent to the Sixth Amendment’s

guarantee of effective counsel. See id. (differentiating between




3 Again, Rule 32.1(b)(2)(D) specifically states that a defendant
has the right to “notice of [his] right to retain counsel or to
request that counsel be appointed if [he] cannot obtain counsel.”

                                          3
      Case 1:20-cv-00179-DHB-BKE Document 18 Filed 05/03/21 Page 4 of 7



the statutory right to counsel in a supervised release proceeding

under Rule 32.1(b)(2)(D) and 18 U.S.C. § 3006A(a)(1)(E) and a

constitutional right to effective assistance of counsel under the

Sixth Amendment); United States v. Owen, 854 F.3d 536, 541 (8th

Cir. 2017) (“The Sixth Amendment right to counsel applies only in

a criminal prosecution, and a revocation hearing is an entirely

different type of proceeding.”); cf. Chavez v. Sec’y, Fla. Dep’t

of Corr., 742 F.3d 940, 944 (11th Cir. 2014) (“The Supreme Court

has long held that there is no constitutional right to counsel in

post-conviction proceedings . . . which necessarily means that a

habeas petitioner cannot assert a viable freestanding claim for

the   denial   of    the   effective   assistance   of   counsel    in    such

proceedings.”); United States v. Davis, 400 F. App’x 538, 539 (11th

Cir. 2010) (“We have ‘consistently held that there is no federal

constitutional right to counsel in postconviction proceedings.’”

(quoted source omitted)).       Accordingly, the Court adheres to its

conclusion that Petitioner’s § 2255 petition has failed to assert

a cognizable constitutional claim for a violation of his Sixth

Amendment    right    to   effective   representation    in   a   revocation

proceeding.    Thus, the case was properly dismissed.

      The Court agrees with Petitioner that the appended Wedgeworth

case appears to be at odds with this result because both he and

the Wedgeworth petitioner are § 2255 petitioners who raised IAC

claims related to the representation of their appointed attorneys

                                       4
       Case 1:20-cv-00179-DHB-BKE Document 18 Filed 05/03/21 Page 5 of 7



at their supervised release revocation proceedings.                           The Court

notes, however, that the Government in the instant case moved to

dismiss      based    upon      Petitioner’s             failure      to     present     a

constitutional claim as required in a § 2255 petition.                        (See Gov’t

Mot.    to   Dismiss,    Doc.      No.   4,        at    1    (“Where      there   is   no

constitutional right to counsel, there is no constitutional right

to effective assistance. . . .” (citations omitted)).)                             In the

Wedgeworth case, the Government did not move to dismiss on this

basis; rather, the Government addressed one IAC claim under the

Strickland standard and then advised the district court to have an

evidentiary hearing on the issue of whether revocation counsel was

ineffective in failing to file a notice of appeal. (See Wedgeworth

v. United States, Case No. 2:19-CV-8039, Doc. No. 11 (N.D. Ala.

Oct. 16, 2019).)        Be that as it may, even had the Government not

so moved, this Court would still have dismissed the instant case

on the same grounds just as the district court did in Brigdon v.

United States, 2011 WL 1456184, at *2 (S.D. Ga. Mar. 28, 2011)

(noting that while the government had not addressed the matter,

the    petitioner    could   not    seek       §   2255      relief   on    ineffective-

assistance grounds arising from a revocation proceeding).

       In adhering to the prior analysis, the Court recognizes that

the Eleventh Circuit has not addressed the issue of whether a

defendant has a constitutional right to effective assistance of

counsel at a revocation proceeding.                     And the district courts in

                                           5
    Case 1:20-cv-00179-DHB-BKE Document 18 Filed 05/03/21 Page 6 of 7



the circuit appear to handle IAC claims arising in the § 2255

context     differently.           Compare      Wedgeworth,    2020    WL     5749983

(discussed above); Diaz v. United States, 2020 WL 1027334 (M.D.

Fla. Mar. 3, 2020) (performing a Strickland analysis of the § 2255

petitioner’s claim that his revocation counsel failed to challenge

the legality of the traffic stop and the admissibility of the

resulting evidence); and Davis v. United States, 2015 WL 5944280

(N.D.     Ga.    Oct.     13,    2015)     (analyzing     revocation        counsel’s

representation of the defendant in a § 2255 proceeding under the

Strickland standard), with Brigdon, 2011 WL 1456184, and Lee v.

United States, 2006 WL 2175586 (M.D. Fla. Jul. 31, 2006) (stating

that petitioner could not raise an IAC claim based on counsel’s

performance at a revocation proceeding).

     The    Court       must    now    consider      whether   a   certificate     of

appealability (“COA”) should issue in the case under 28 U.S.C. §

2253(c)(2).       Section 2253(c)(2) provides that a COA issue only if

a petitioner makes a “substantial showing of the denial of a

constitutional right.”           A substantial showing of the denial of a

constitutional right “includes showing that reasonable jurists

could debate whether (or, for that matter, agree that) the [motion]

should have been resolved in a different manner or that the issues

presented       were    adequate      to   deserve    encouragement    to     proceed

further.”       Slack v. McDaniel, 529 U.S. 473, 484 (2000).                   Here,

Petitioner has moved for a COA on several grounds but only one

                                            6
    Case 1:20-cv-00179-DHB-BKE Document 18 Filed 05/03/21 Page 7 of 7



appears to meet the COA standard.          Petitioner phrases the issue as

whether   his   “right   to    ‘effective     assistance   of    counsel’    is

protected” under Federal Rule of Criminal Procedure 32.1(b)(2)(D).

(Doc. No. 13, at 1.)          Certainly, district court cases in this

circuit have differed in whether IAC claims against revocation

counsel in a § 2255 proceeding should be dismissed or analyzed

under the Strickland standard.         Accordingly, reasonable minds in

this circuit may have handled Petitioner’s claims in this case

differently.      Moreover,      the   Eleventh    Circuit      has    recently

announced that Rule 32.1(b)(2) crystallizes certain constitutional

rights including the “notice of the right to counsel.”                Roper, 795

F. App’x at 792.     For these reasons, the Court hereby CERTIFIES

for appeal the issue raised by Petitioner to a finer point:                 “Do

the protections of Rule 32.1(b)(2)(D) provide a constitutional

right to effective representation of counsel in a revocation

proceeding wherein the defendant has appointed counsel?”

     Upon the foregoing, the Judgment of March 30, 2021 remains in

full force and effect.        Petitioner’s motion for a certificate of

appealability (doc. no. 13) and his motion to appeal in forma

pauperis (doc. no. 15) are GRANTED.

     ORDER ENTERED at Augusta, Georgia, this 3rd day of May, 2021.



                                           ____________________________
                                           UNITED STATES DISTRICT JUDGE


                                       7
